Citation Nr: 0105353	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthralgia, originally claimed as arthritis, on a primary and 
secondary basis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
eosinophilia, originally claimed as a blood condition.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona   

In the appellant's substantive appeal (VA Form 9), dated in 
February 1995, he requested a hearing at a local VA office 
before a member of the Board.  In July 1995, a hearing was 
conducted at the RO before a local hearing officer, and in an 
April 1999 statement, the appellant withdrew his request for 
a Travel Board hearing and requested another hearing at the 
RO before a local hearing officer.  In October 1999, a 
hearing was conducted at the RO before a local hearing 
officer.



INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona   

In the appellant's substantive appeal (VA Form 9), dated in 
February 1995, he requested a hearing at a local VA office 
before a member of the Board.  In July 1995, a hearing was 
conducted at the RO before a local hearing officer, and in an 
April 1999 statement, the appellant withdrew his request for 
a Travel Board hearing and requested another hearing at the 
RO before a local hearing officer.  In October 1999, a 
hearing was conducted at the RO before a local hearing 
officer.


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO confirmed its 
previous denial of the appellant's claims for entitlement to 
service connection for arthralgia, originally claimed as 
arthritis, and for entitlement to service connection for 
eosinophilia, originally claimed as a blood condition.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file a Notice of Disagreement 
with respect to either issue.  

2.  Evidence added to the record since the RO's March 1992 
confirmed rating action includes private medical records and 
statements, VA outpatient treatment records, and the reports 
of additional VA examinations.  

3.  The additional evidence added to the record since the 
RO's March 1992 confirmed rating action, to the extent that 
it is not predicated on an inaccurate factual history that 
had previously be rejected by the RO, is not so significant 
that it must be considered in order to fairly decide the 
merits of either claim. 


CONCLUSIONS OF LAW

1.  The March 1992 confirmed rating action, which denied the 
appellant's claims for service connection for arthralgia, 
originally claimed as arthritis, on a primary and secondary 
basis, and service connection for eosinophilia, originally 
claimed as a blood condition, is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp.. 2000).   

2.  The evidence received since the RO's March 1992 rating 
action is not new and material, and the appellant's claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.16(a)(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
( en banc). 

In March 1992, the RO issued a rating decision which 
confirmed its previous denial of service connection for 
arthralgia, originally claimed as arthritis, and 
eosinophilia, originally claimed as a blood condition.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file a Notice of Disagreement.  
Therefore, the March 1992 confirmed rating decision became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999). 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  

II.  Factual Background 

In a March 1957 rating action, the RO denied the appellant's 
claim of entitlement to service connection for an undiagnosed 
disease, characterized by arthralgia and eosinophilia.  

In May 1960, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he filed a 
claim for entitlement to service connection for arthritis and 
a second claim for entitlement to service connection for a 
blood condition.  

In a July 1960 rating action, the appellant's original claims 
for service connection for arthralgia, claimed as arthritis, 
and service connection for eosinophilia, claimed as a blood 
condition, were denied by the RO on the basis that there were 
no current diagnoses of either arthritis or a blood condition 
and that there was no showing of either arthritis or blood 
pathology in service.  The RO noted that the current 
assessment was that the appellant had an undiagnosed disease 
characterized by arthralgia and eosinophilia and possibly an 
atypical form of granuloma, collagen, or Hodgkin's disease.  
The most recent final denial of the above claims was in a 
March 1992 confirmed rating action in which the RO denied 
service connection for arthralgia, claimed as arthritis, and 
service connection for eosinophilia, claimed as a blood 
condition, on the basis that the recently submitted evidence 
was insufficient to reopen the claims.  As set forth earlier, 
the March 1992 rating action became final.   

The evidence of record at the time of the March 1992 
confirmed rating action consisted of the appellant's service 
medical records, a Narrative Summary from the VA Hospital 
(VAH) in Tucson, dated in July 1956, a Medical Summary from 
the Tucson VAH, dated in October 1956, a Discharge Summary 
from the Tucson VAH, dated in February 1957, outpatient 
treatment records from the Tucson VAMC, from September 1970 
to April 1979 and from December 1990 to August 1991, and a 
private medical statement from H.L. Garcia, M.D., dated in 
August 1980.  

The appellant's service medical records are negative for any 
complaints or findings of arthritis, arthralgia, paralysis, a 
blood condition, and/or eosinophilia.  In July 1953 he was 
wounded in action, sustaining a shell fragment wound 
laceration of the left side of the chest.  He was wearing a 
flak jacket at the time.  The wound was cleansed and dressed 
and the disposition was "CRO Duty."  The appellant's 
separation examination, dated in October 1954, shows his 
upper and lower extremities, spine and other musculoskeletal 
system, lungs and chest, and heart were all clinically 
evaluated as normal.

At the time of a VA examination in December 1954 the 
appellant complained of right shoulder pain, stating that he 
had received two shell fragment wounds of the chest in 1953, 
while in Korea.  He was noted to have two scars, each about 
an inch in diameter, one on each side of the chest.  They 
were well healed, not adherent and not depressed.  There was 
some tenderness on deep pressure over the scar on the right.  
A general physical examination revealed normal findings and 
chest and right shoulder X-rays were normal.  The only 
diagnosis was of the shell fragment wound scars.   

In a December 1954 rating action, the RO granted service 
connection for scars, residuals of shell fragment wounds to 
the upper third, right and left chest, and assigned a 10 
percent rating.  At that time, the RO noted that in July 
1953, the appellant suffered a shell fragment wound on the 
left side of his chest and that a current VA examination 
showed two shell fragment wound scars approximately one inch 
in diameter on the upper third, right and left anterior 
chest. 

An October 1955 letter to the VA from the appellant was in 
regard to difficulties obtaining a job.  A narrative summary 
from the VA Hospital in Tucson shows that in July 1956, the 
appellant was hospitalized for three days after complaining 
of pain in his right hip, which had developed over the last 
five days.  He also complained of abdominal pain caused by 
movement of the hip.  He was placed on bed rest and his 
symptoms subsided.  Laboratory work and X-rays were noted to 
be normal.  It was noted that a low fever, present on 
admission, had subsided with bed rest.  The final diagnosis 
was trochanteric bursitis of the right hip. 

A VA hospital report dated October 31, 1956 reflects that the 
appellant was admitted to the Tucson VA Hospital in August 
for a complaint of chronic discomfort in his feet, ankles, 
elbows, and legs to the point where he was unable to work, 
but without any objective evidence of acute arthritis.  It 
was noted that historically the problem originated in June 
1956, when the appellant developed a sore throat and that in 
July 1956, he had been hospitalized by VA for right hip pain 
diagnosed as bursitis.  Reportedly, shortly after his 
hospitalization, pain in the peripheral joints became 
prominent, resulting in his current hospitalization.  It was 
noted that he had received shell fragment wounds to the chest 
during service.  A current physical examination was generally 
normal.  The hospital summary notes that at no time was there 
visible evidence of arthritis although periodically there had 
been some tenderness of some of the interphalangeal joints 
and the wrists.  Various blood tests and other diagnostic 
studies were accomplished, including the removal of bone 
marrow from the iliac crest.  The bone marrow was studied by 
a pathologist and was found to be not diagnostic and to 
reveal only reactive hypoplasia with marked eosinophilia.  A 
specimen of skin and muscle from the right calf were obtained 
and were found to be negative for significant pathologic 
changes.  The pathologist suggested that based on the bone 
marrow study the case might involve one of the granulomatous 
diseases, Hodgkin's disease, or possibly a systemic collagen 
disease.  X-rays studies of the chest shortly after admission 
showed moderate increased markings of the lung fields, but no 
parenchymal infiltration.  X-rays of the long bones of the 
cervical vertebra, the skull, the peripheral joints, and the 
sacroiliac and hip joints revealed no significant 
abnormalities.  Other radiographs also showed nothing 
significant.  As of October 1956 it was noted that the 
appellant remained a "diagnostic puzzle," although his 
disability was not severe.  It was again noted that the 
appellant complained of periodic arthralgia, and that on some 
occasions, tenderness could be elicited in some of the 
peripheral joints, but that at no time had there been 
evidence of acute arthritis visibly.  The appellant was noted 
to have remained capable of moderate ambulation without 
obvious distress.  The diagnosis was of disease, undiagnosed, 
characterized by arthralgia and decided eosinophilia 
(possibly in spontaneous slow remission).  

The appellant remained hospitalized until August 1957.  The 
discharge summary notes that he continued clinically with 
mild to moderate arthralgia, without any gross swellings in 
the region of the joints.  Additional blood and other 
laboratory studies were performed, along with X-rays.  X-rays 
of the long bones in January 1957 showed some 
demineralization or both humeri, with no destruction.  It was 
noted that in the absence of a definite diagnosis, a specific 
type of treatment was held in abeyance.  It was opined that 
he could probably hold a light job.  The final diagnosis was 
undiagnosed disease, characterized by arthralgia and decided 
eosinophilia and possibly an atypical form of a granuloma, 
collagen disease, or Hodgkin's disease.  

Outpatient treatment records from the Tucson VAMC, from 
September 1970 to April 1979, show that in September 1970, 
the appellant was seen for a complaint of discomfort in his 
cervical spine and over the occiput of two weeks' duration.  
The diagnosis was muscle spasms.  In October 1975 he was 
noted to have multiple joint arthralgias, with full joint 
motion and no effusion or inflammation.  When the appellant 
complained of low back discomfort in October 1975 the 
impression was low back strain.  In November 1975 he was seen 
at a rheumatology clinic and dated his multiple joint 
problems to discharge from service.  It was noted that there 
was no history of trauma and the assessment was questionable 
fibrositis syndrome.  In December 1975, the appellant was 
seen for a complaint of pain in multiple joints.  At that 
time, he had full range of motion in all of his joints and 
the diagnosis was questionable fibrotic syndrome.  In April 
1977, he noted to have acute lumbosacral strain related to 
work.  He was referred to physical medicine and 
rehabilitation where it was noted that he allegedly sustained 
a re-injury to his lower back.  He indicated that when 
lifting dirty linen he suddenly developed low back 
discomfort.  X-rays were interpreted as showing hypertrophic 
changes in the lumbar spine.  The diagnosis was of 
hypertrophic arthritis, with low back strain.  The records 
further reflect that in February 1978, the appellant was in a 
motor vehicle accident and fractured his left clavicle.  

In April 1979 the appellant claimed service connection for 
paralysis alleging that about "a year or less" (apparently 
referring to after service) he became paralyzed and was 
hospitalized by VA.  He expressed his belief that the 
paralysis was caused by his war wounds and that it later led 
to a weakened condition causing him to hurt his back three 
times while employed at a hospital.  In a July 1979 rating 
action, the RO denied the appellant's claim noting that there 
was no evidence of the claimed paralysis including as a 
result of the service-connected residuals of shell fragment 
wounds to the left chest.  

A private medical statement from H. L. Garcia, M.D., dated in 
August 1980, shows that Dr. Garcia had been treating the 
appellant for osteoarthritis of the spine and lower 
extremities, with secondary myalgias.  Dr. Garcia stated that 
in light of the appellant's disabilities, he was unable to 
engage in any gainful employment.  

Outpatient treatment records from the Tucson VAMC, from 
December 1990 to August 1991, show that in July 1991, an x-
ray of the appellant's cervical spine showed multilevel 
discogenic degenerative change, with neuroforamina narrowing 
at the left C6-7.  The records further reflect that in August 
1991, the appellant complained of diffuse joint pain all over 
his body, indicating that the pain had originated while he 
was in Korea, secondary to the cold weather and eating frozen 
food.  It was noted that a work-up in the past had been 
negative and that he had been diagnosed with fibrositis in 
the late 1970s and followed by "Rhem then."  He stated that 
he had been hospitalized for three years in the mid-1950s, 
that his legs and whole body had gone numb numb, and that he 
was paralyzed and had to have tube feedings.  It was also 
noted when he was hospitalized in 1956 he had had 
eosinophilia but no etiology for his pain was found.  
Following a current examination, the diagnosis was 
fibromyalgia syndrome.  It was noted that it was hard to say 
what process was present in 1956 with increased eosinophils 
and that it may have been eosinophilia myalgia syndrome.  In 
another August 1991 record it is noted that the appellant had 
had diffuse joint pain and that he had had pain since 1956 at 
which time he was though to have eosinophilia.  It was noted 
that no one joint was worse than another and that the 
appellant's strength and functional status were good.  The 
assessment was arthritis of unknown etiology, all lab tests 
negative.  

Evidence submitted subsequent to the March 1992 confirmed 
rating action includes private medical statements from  L.E. 
Friedman, M.D., an internist, dated in March 1992 and June 
1995, private medical records from Dr. Friedman from June 
1983 to April 1995, outpatient treatment records from the 
Tucson VAMC, from January 1993 to February 2000, a May 1998 
VA joints examination, a May 1998 VA hemic disorders 
examination, a May 2000 VA joints examination, a May 2000 VA 
hemic disorders examination, and hearing testimony.  

In a statement dated in March 1992 and received by the RO in 
May 1994, Dr. Friedman reported that he had been caring for 
the appellant for many years and that the appellant had 
apparently last worked in 1979, having retired because of 
severe low back pain.  Dr. Friedman noted that it was of 
interest that the appellant had "spent a year or two at a 
hospital while recovering from shrapnel in the upper chest 
region, which seemed to eventually result in nearly total 
paralysis with functional quadriparesis."  According to Dr. 
Friedman, the appellant eventually recovered to a great 
extent, at least in becoming employed, but had to retire in 
1979 at the young age of 49 or 50 because of progressive 
arthritis.  Dr. Friedman stated that it was suggested that 
the appellant's arthritis and "clinically" conditions arose 
out of the episode which was quite traumatic when he was in 
the service, and even though he did not bear any evidence of 
quadriparesis or acroparesthesia at present, it was 
conceivable that many of his problems of his health arose 
from the episode during service.  

In an April 1992 medical record signed by Dr. Friedman, he 
noted that the appellant's primary concern was that he wanted 
to get a disability statement regarding his injuries during 
service.  Dr. Friedman noted, "Apparently, he was in a VA 
hospital for a year or two, but he has difficulty claiming 
service-connected disability for his disease incurred (sic).  
Apparently, his arthritis that he had 37 years later, 
diagnosed as degenerative joint disease of the cervical 
spine, in 1991 was not felt to be characteristic of opening 
his case for service connection.  He would like me to write a 
letter regarding this.  He has already had a letter from 
Hector Garcia."  Dr. Friedman stated that he would write a 
letter "substantiating his illness, although I certainly 
cannot prove that the illness is definitely related to his 
tenure in the armed forces but I will honor his request."  

Outpatient treatment records from the Tucson VAMC, from 
January 1993 to April 1994, show that in February 1994, the 
appellant had x-rays taken of his cervical, thoracic, and 
lumbar spine.  The x-ray of the cervical spine showed 
degenerative discogenic changes of the cervical spine.  The 
remaining x-rays were interpreted as showing mild 
degenerative changes of the thoracic spine, and degenerative 
discogenic changes of the lower lumbar spine, with disk space 
narrowing at the L5-S1 level.  

A statement from Dr. Friedman, dated in June 1995, indicates 
that the appellant was being followed in his clinic.  Dr. 
Friedman noted that the appellant had received shrapnel 
wounds in the upper chest region during combat in the Korean 
Conflict and had spent a year or two in the hospital while 
recovering from his wounds.  Dr. Friedman noted that the 
appellant "apparently had nearly total paralysis with 
functional quadriparesis" from which he had recovered to a 
great extent, although he eventually had to retire because of 
progressive arthritis and pains which had a "tie-in" to his 
previous shrapnel injury.  It was the doctor's medical 
opinion that the appellant's health problems likely arose 
from the wounds he received during the Korean Conflict.  

In July 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he had 
suffered a shell fragment wound to his chest.  (T.5).  He 
stated that following his injury, his legs were temporarily 
paralyzed and that he eventually recovered, but after his 
discharge had experienced intermittent numbness and joint 
pain.  (T.5, 6).  (Id.)

In October 1997, the RO received outpatient treatment records 
from the Tucson VAMC, from March 1994 to September 1997.  The 
records show that in November 1996, the appellant was treated 
for pain in his muscles and joints from the neck down.  The 
diagnosis was osteoarthritis.  

In October 1997, the RO received private medical records from 
Dr. Friedman from June 1983 to April 1995, which show 
intermittent treatment for the appellant's arthritis.  During 
a visit in 1985, it was noted that the appellant was retired 
following a back injury in 1979 and that his only other 
significant past history was of "ideopathic" paralysis in 
1956 that resulted in the appellant's hospitalization for 
approximately one year.  The records also show that in April 
1988, the appellant was treated for chronic low back pain.  
At that time, he stated that in 1956, he was driving a heavy 
truck when he felt pain in the left side of his leg, 
eventually paralyzing him from the waist down.  The appellant 
indicated that he was hospitalized and eventually discharged 
two years later with a diagnosis of neurocirculatory 
asthenia.  Dr. Friedman noted that the appellant's story was 
"terrible," but that he had no other records and the 
appellant did not bring any records.  The physical 
examination showed that he had a negative straight leg 
raising.  The appellant had a great deal of tenderness and 
spasm in the posterior iliac spine region, bilaterally.  The 
impression was of chronic low back pain.  In November 1988 
the appellant was noted to have a history of chronic back 
pain, with an assessment of lumbar strain with background of 
chronic back injury.  

In May 1998, the appellant underwent a VA joints examination.  
At that time, he stated that he had been diagnosed with 
generalized osteoarthritis, with involvement of his hands, 
shoulders, neck, knees, thoracic spine, and lumbosacral 
spine.  The appellant indicated that he had been treated with 
medication, with moderate relief of his symptoms.  According 
to the appellant, the onset of his arthritis began right 
after his discharge in 1954, and he described a lengthy 
hospitalization at the VA for an arthritic condition at that 
time.  Following the physical examination, diagnosis was 
moderate to severe generalized osteoarthritis.  The examining 
physician stated that he could not definitively relate the 
appellant's history of military service with his arthritic 
condition.   

A VA hemic disorders examination was conducted in May 1998.  
At that time, the appellant stated that during service, he 
was wounded and subsequently had multiple scars and problem 
with arthritis.  The examining physician indicated that in 
1956, the appellant was hospitalized and during his 
hospitalization, it was noted that he had an elevated 
eosinophil count.  According to the examiner, the cause of 
the appellant's eosinophilia was never determined, but it 
resolved spontaneously and had no recurrence.  Following the 
physical examination, the examiner stated that the 
appellant's eosinophilia was not currently active and that 
although it was evident 42 years ago, it had completely 
resolved.  According to the examiner, following a review of 
the appellant's past blood counts over the last eight years, 
there had been no evidence of any eosinophilia during that 
period of time and a review of the appellant's claims file 
suggested that there had been no eosinophilia present for the 
past 40 years.  The examiner reported that although the 
appellant had numerous systemic complaints, none of them 
could be attributed to any hematological disorder.  

In October 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he was stationed in Korea and was exposed to 
extremely cold temperatures and also suffered shell fragment 
wounds to his chest.  ((T.3, 4).  He indicated that after his 
discharge, he developed joint pains.  (T.5).  According to 
the appellant, his joint pains were partly due to his cold 
exposure while he was in Korea.  (T.10, 11).  He noted that 
in regard to eosinophilia, he currently had problems with his 
lungs which he contended were residuals of his eosinophilia.  
(T.8).  

In February 2000, the RO received outpatient treatment 
records from the Tucson VAMC, from May 1997 to February 2000.  
The records show that in December 1999, the appellant was 
treated after complaining of pain in his feet and general 
joint pain.  Following the physical examination, he was 
diagnosed with osteoarthritis.  The records further reflect 
that in February 2000, an x-ray was taken of the appellant's 
lumbosacral spine.  The x-ray was interpreted as showing mild 
to moderate degenerative disc disease at L1-2 and L4-5.  

In May 2000, the appellant underwent a VA joints examination.  
At that time, the appellant complained of pain in his low 
back, shoulders, neck, knees, and feet.  He stated that his 
above problems started during his service in Korea.  
Following the physical examination, he was diagnosed with the 
following: (1) osteoarthritis of the lumbar spine, cervical 
spine, and first right metatarsal phalangeal, and (2) 
possible osteoarthritis of the knees based on symptoms alone; 
the examination of the knees was normal.  

In May 2000, the appellant underwent a VA hemic disorders 
examination.  At that time, the appellant gave a history of 
his eosinophilia during service.  Following the physical 
examination, the examiner stated that the appellant's 
eosinophilia was not 
active and had not been in evidence for the last 44 years.  
The examiner indicated that over the past ten years that the 
appellant had been followed at the Tucson VAMC, there had 
been no evidence of his eosinophilia.  According to the 
examiner, the appellant's claims file had been reviewed and 
had confirmed the above findings. The examiner noted that 
although the appellant had numerous systemic complaints, none 
of those could have been contributed to a hematological 
disorder, and it appeared that the appellant did not have any 
known hematological condition.    


III.  Analysis

A.  New and material evidence for service 
connection for arthralgia, originally 
claimed as arthritis, on a primary and 
secondary basis.  


It should be noted that although the appellant was wounded in 
action in Korea, 38 U.S.C.A. § 1154(b) only applies to the 
question of service incurrence, and not to the question of 
nexus to service.  Kessel v. West, 13 Vet.App. 9 (1999); 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  Additionally, 38 U.S.C.A. § 1154(b) 
does not apply to questions of secondary service connection.  
See Libertine.

The evidence on file at the time of the March 1992 unappealed 
rating decision included the appellant's service medical 
records which show that his shell fragment wound resulted 
only in a chest laceration.  He as treated at an aid station 
and returned to duty the same day.  At the time of a VA 
examination in December 1954 the appellant was noted to have 
two one-inch scars, one on each side of the chest, that were 
well healed and nonadherent, and although the service medical 
records showed only one chest wound, service connection was 
granted for both scars.  

In July 1956 the appellant was hospitalized by the VA for a 
few days for hip/abdominal complaints, diagnosed as 
trochanteric bursitis.  He was again admitted to a VA 
hospital in August 1956 for multiple joint discomfort, 
involving the feet, ankles, elbows and legs, and he remained 
hospitalized for about a year.  The hospital records note 
that his problems had originated a few months earlier, which 
would have been more than a year after service.  Despite his 
statements to the contrary, there is no medical evidence 
whatsoever indicating that the appellant experienced 
paralysis or had to be tube fed while hospitalized (or at any 
other time) or that the problems for which he was 
hospitalized and evaluated were in any way related to the 
service-connected shell fragment wound or otherwise related 
to service.  While it was thought that he might be suffering 
from a granulomatous or collagen disease or Hodgkin's 
disease, such was not established by the time of hospital 
discharge.  Subsequent VA medical records that were on file 
at the time of the March 1992 rating decision reflect 
continued joint complaints and work related back injuries, 
with diagnoses that include hypertrophic arthritis, 
osteoarthritis, low back strain, and fibromyalgia syndrome.  

Evidence received since the March 1992 rating decision 
includes some additional medical records and Dr. Friedman's 
March 1992 and June 1995 statements.  In an April 1992 
medical record Dr. Friedman noted that the appellant's 
primary concern was getting a statement regarding his in-
service injuries.  This record notes the doctor's willingness 
to write a letter for the appellant "substantiating his 
illness," although the doctor acknowledged that he could not 
prove that the "illness" was service related.  This 
statement is not material to reopening the claim since it 
merely alludes to what the appellant had asked Dr. Friedman 
to do and to the doctor's willingness to write a statement.  
In his March 1992 statement, Dr. Friedman noted that the 
appellant had spent a year or two in the hospital recovering 
from a shrapnel wound which seemed to eventually result in 
nearly total paralysis and that it is conceivable that his 
current arthritis arose from the service trauma.  This 
statement obviously is based on history given by the 
appellant rather than a review of the record because the 
service medical records show that the shell fragment wound 
required only cleansing and a dressing and that he was 
returned to duty on the day he was injured.  The medical 
evidence shows that the appellant was not hospitalized for a 
year for treatment of the wound, that he was not paralyzed 
when hospitalized in 1956-1957 or in need of tube feedings, 
and that he was not treated for the wound or any residual 
disability while hospitalized.  In this case the RO 
previously rejected the appellant's allegations of having 
been paralyzed, and a medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the doctor's 
statement is not material evidence for the purpose of 
reopening the claim.  

In his June 1995 statement, Dr. Friedman noted an inaccurate 
history that the appellant had been hospitalized for a year 
while recovering from his shell fragment wound and had had 
near total paralysis.  Again, there is no factual predicate 
for that statement, so using such a history to link post-
service arthritis to the in-service wound does not suffice to 
reopen the claim.  The Court has held that a physician's 
medical nexus statements that are based on a claimant's 
previously rejected recitation of history and not on an 
independent review of the records are not new and material.  
Blackburn v. Brown, 8 Vet. App. 97 (1995).  Additional 
medical records contain a notation by Dr. Friedman that the 
appellant's story was "terrible" but that there were no 
other records.  Clearly then, the doctor's opinion was based 
on the appellant's "terrible" (and inaccurate) story rather 
than the facts.   

At the time of his May 1998 VA joints examination the 
appellant indicated that the onset of his arthritis had been 
right after service discharge in 1954.  To the extent that 
the truth of this may have to be presumed for the purpose of 
determining whether there is new and material evidence, such 
is in conflict with statements made contemporaneous with the 
appellant's mid-1950s hospitalizations.  In any event, the 
examiner stated that he could not definitively relate the 
appellant's history of service with his arthritis.  Thus, in 
this evidence there is only the appellant's lay opinion that 
his arthritis began right after service when, in fact, he was 
not hospitalized for musculoskeletal complaints until almost 
two years after service.  The appellant's lay opinion as to 
when his arthritis had its onset is not competent evidence 
and is not new and material.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Subsequent VA examinations did not result 
in any evidence of current arthralgia/arthritis related to 
service so they are not material to this issue.  

Accordingly, for the reasons given above, the additional 
evidence received since the unappealed 1992 rating decision 
is not both new and material for reopening the claim.  


B.  New and material evidence for service 
connection for eosinophilia, originally 
claimed as a blood condition.  

The appellant states, in essence, that during service, he 
suffered from a blood condition and eosinophilia and that 
currently he suffers from residuals of eosinophilia.  In this 
regard, lay statements are considered to be competent 
evidence 


when describing the observable features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from the residuals of 
eosinophilia is not competent evidence.  In any event, his 
statements and history that any claimed residuals of 
eosinophilia are related to service are cumulative of his 
previous contentions at the time of his prior claim.       

No blood disorder was noted during service.  The May 1998 and 
May 2000 VA hemic disorders examination reports are new in 
that they were not of record at the time of the RO's denial 
in March 1992.  However, they are not material because they 
are not probative of the issue at hand, which is whether the 
appellant currently has a blood condition or in the 
alternative, whether his claimed residuals of eosinophilia 
are related to service.  In this regard, the Board notes that 
according to the May 1998 and May 2000 VA hemic disorder 
examination reports, although the appellant had numerous 
systemic complaints, none were attributable to a 
hematological disorder, and it appeared that the appellant 
did not have any known current hematological condition.  
Moreover, the May 1998 and May 2000 VA examination reports 
further note that he does not have active eosinophilia and 
that such had not been in evidence for the last 44 years.  
Therefore, the Board concludes that, while the above evidence 
may be considered "new," it is not probative and may not be 
considered "material."   

In light of the foregoing, the Board concludes that the 
appellant has not submitted "new" and "material" evidence 
to reopen his claim for service connection for eosinophilia, 
originally claimed as a blood condition.  38 C.F.R. § 3.156.  
He has presented no new, significant evidence showing either 
a current diagnosis of a blood condition or a medical opinion 
indicating a relationship between the appellant's claimed 
residuals of eosinophilia and his period of active service.  
Because the additional evidence is not "new" and 
"material," the claim must be denied.  Again, although he 
is a combat veteran, 38 U.S.C.A. § 1154(b) only applies to 
the question of service incurrence, and not to the question 
of nexus to service.  Nor by virtue of 38 U.S.C.A. § 1154(b) 
can he establish by his own allegation that he has a blood 
disorder or residuals of such a disorder related to service.  


ORDER

New and material evidence not having been submitted, service 
connection for arthralgia, originally claimed as arthritis, 
on a primary and secondary basis, is denied.  

New and material evidence having not been submitted, service 
connection for eosinophilia, originally claimed as a blood 
condition, is denied.   




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



